DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amount of sodium hypochlorite in claim 8 (2.5-15 mass %) includes amounts outside the amounts in claim 7 (1-6 mass %).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe (WO 2013/133352) in view of Rees (US 2005/0047991).
It is noted that the international Patent Application WO publication is being utilized for date purposes.  However, since WO 2013/133352 is in Japanese, in the discussion below, the US equivalent for WO 2013/133352, namely US 2015/0030793, is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.  
With respect to claims 7-11, Miyabe discloses a polyester-based resin composition for use in packaging containers containing chemicals (paragraph 0071) comprising 80-98 mass % of an aromatic polyester and 2-20 mass % of m-xylylenediamine polyamide, and an epoxy-functional polymer (abstract).  Example 1 includes 95 mass % polyethylene terephthalate (derived from 100 mol % terephthalic acid and 100 mol % ethylene glycol) (paragraph 0075), 5 mass % MXD6 polyamide (derived from 100 mol % xylylenediamine and 100 mol % adipic acid) (paragraph 0047 and 0077), and an epoxy-functional polymer derived from styrene and glycidyl (meth)acrylate units (paragraph 0050) (Table 1).
Miyabe discloses containers containing chemicals (paragraph 0071) but fails to disclose that the chemical is a chlorine-based liquid beaching agent composition.
Rees discloses a packaging for chlorine-containing solutions which includes containers composed of a plastic such as polyethylene terephthalate (abstract).  Rees discloses a representative alkaline hypochlorite formulation as one comprising 4 wt % sodium hypochlorite, sodium hydroxide (alkaline agent), and oxide surfactant (Table 2).
Given that both Miyabe discloses a polyethylene terephthalate-based container for chemicals and further given that Rees discloses that polyethylene terephthalate containers are suitable for containing therein a standard chlorine-based liquid bleaching agent like claimed, it would have been obvious to one of ordinary skill in the art to obtain a bleaching agent article comprising a container prepared from polyethylene terephthalate and MXD6 as taught by Miyabe and a chlorine-based liquid bleaching agent composition like claimed therein.
With respect to claim 12, Miyabe discloses that the molded product is a single layer (paragraph 0067), e.g., Example 4 included a single-layer bottle (i.e., container) (paragraph 0110).

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the claimed invention provides for unexpected durability when containing a chlorine-based liquid bleaching agent composition comprising 1-6 mass % sodium hypochlorite based on data from the specification as originally filed and in the Fukudome Declaration filed on 9/15/2022.
	The data is insufficient to establish unexpected results for two reasons.
	First, the data does not establish criticality for amounts of polyester greater than 99 parts by mass because Miyabe does not disclose more than 98 parts by mass of PET.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Also, the durability appears to be expected from Miyabe which discloses that desirable mechanical strength is obtained when polyester to polyamide is used in a ratio of 82 to 95/13 to 5 (paragraph 0048).  Therefore, it appears that the improvement in durability is expected from the blend taught by Miyabe.
Second, the data cannot show criticality for amounts of polyester less than 90 parts by mass.  Because transparent PET intrinsically and expectedly has high transparency, it is expected that less than 90 parts by mass of polyester would exhibit less transparency because a blend with another polymer reduces transparency of pure PET. 

Applicant argues that Miyabe fails to disclose that its containers are suitable for chlorine storage.
The examiner agrees, however, this is why Rees is relied upon.  Rees discloses that polyethylene terephthalate compositions are used to prepare containers that hold liquid bleaching agent.  Specifically, Rees discloses a packaging for chlorine-containing solutions which includes containers composed of a plastic such as polyethylene terephthalate (abstract).  Rees discloses a representative alkaline hypochlorite formulation as one comprising 4 wt % sodium hypochlorite, sodium hydroxide (alkaline agent), and oxide surfactant (Table 2).
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn